Citation Nr: 1736487	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of a debt resulting from overpayment of VA compensation benefits in the amount of $60,626.40, to include the question of whether the debt is valid.


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to August 1981, with honorable service for VA purposes from May 1969 to October 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denying waiver of recovery of a $60,626.40 debt.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case to further develop the record.

It is improper to adjudicate a waiver application without first deciding any challenge to the lawfulness of the debt asserted. See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (holding pertained to overpayment under loan guaranty program, but is equally persuasive when applied to overpayments created pursuant to other VA benefits); VAOPGCPREC 6-98 (July 24, 1998) (when claimant challenges validity of debt and also seeks waiver of debt, RO must first fully review debt's validity and, if found to be valid, prepare written decision fully justifying validity of debt before referring waiver request to Committee on Waivers and Compromises); 38 C.F.R. § 1.911 (c)(1) (debtor has right to dispute amount or existence of debt separately from or simultaneously to requesting waiver of debt).

Not on appeal here is a $16,200 debt the VA assessed related to payments made during the Veteran's incarceration from June 14, 2010 to February 14, 2011.  That debt was established by the VA in April 2012 and not timely appealed by the Veteran.  

On appeal are two debts established in November 2014.  Specifically, a $5,400 debt that the VA has indicated is for the period from February 14, 2011 to April 13, 2011 and a $55,226.40 debt that the VA has indicated is for the period from April 14, 2011 to December 13, 2012.  The VA has stated that the debts were incurred as a result of the Veteran being paid VA compensation while incarcerated that he was not entitled to due to his incarceration

Thus, to determine whether the debts were validly created the Board finds that further development of the record is needed to determine the exact dates on which the Veteran was incarcerated.  

In February 2011 the Veteran's spouse, who is also his fiduciary, notified the VA that the Veteran was released from incarceration on February 14, 2011.  In a September 2011 telephone contact with the state department of corrections, the VA was informed that the Veteran had been incarcerated from June 14, 2010 to February 14, 2011.  This period of incarceration corresponds to the period of the $16,200 debt not on appeal.

In November 2011 the Veteran's spouse again contacted the VA to report that the Veteran had again been incarcerated on September 9, 2011.  In December 2012 she submitted department of corrections paperwork indicating a release date of December 14, 2012.  

The Board has reviewed the Veteran's claims file but is unable to locate any documentation indicating the Veteran was incarcerated between February 14, 2011, when the department of corrections reported the Veteran was released, and September 9, 2011, when the Veteran's spouse reported he was again incarcerated.  In fact, a July 2011 VA field examination report indicates that a VA representative met with the Veteran at his home, indicating he was in fact not incarcerated at that time.  In May 2014, the Veteran himself reported a 16 month period of incarceration, which corresponds to the length of time between September 2011 to December 2012, which is when the Veteran's spouse indicated he was again incarcerated.  However, the VA has indicated that the period of the debt on appeal is February 14, 2011 to December 13, 2012.  Therefore, further development of the records as to the dates of incarceration is relevant  and necessary to determining the validity of the debt.

On remand, the AOJ should obtain evidence of the dates of the Veteran's incarceration.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate corrections agency to verify the Veteran's periods of incarceration in 2011 and 2012.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the waiver of indebtedness remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





